DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 5/17/2022
Applicant’s Amendment corrects the previous informalities, and therefore the corresponding  rejections are withdrawn. However, new informalities are realized, as shown in the new claim objections below.

Applicant’s Amendment substantially changes the scope of the claims, necessitating new consideration over prior art. Upon consideration, previous applied Salih (US 20180363642) is seen to further read on the amended claim, albeit in a different manner, in new prior art rejections below. As the prior art rejections have changed substantially, the Applicant’s Arguments regarding the previous prior art rejections have been considered but are moot as they are not directly applicable to the new rejections.

Claim Objections
Claim 10 objected to because of the following informalities: Claim 10 re-recites “a second pump”. This is improper antecedent basis with “a second pump” of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 9-10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salih (US 20180363642).

Regarding claim 1, Salih (FIGs 1-10) discloses “A device comprising a first pump (assembly of 20, 32, 38, 50) and a second pump (another 20, 32, 38 assembly; there are multiple assemblies in FIG 4-5) arranged on the first pump (assemblies arranged “on” each other in FIG 4), and a valve array (arrays [3 SETS] of, 80, 84, 90, 122) which is adapted to allow and block a fluid flow (shown in FIG 6), wherein the valve array comprises: 
a fluid channel (interior from 50, 80 to 32 in FIG 32) formed by a pump housing (20) of the first pump (part of path defined by 20 in FIG 6); 
a valve seating (90); and 
a closing body (84), which is arranged in the fluid channel of the first pump (see FIG 6), wherein the valve array is configured to allow a fluid flow when the closing body is lifted off the valve seating (when 84 moves down from FIG 6 position), and to prevent a fluid flow when the closing body rests against the valve seating (as shown in FIG 6), 
wherein the valve seating is formed by a valve seating body (90), which is arranged in or on the fluid channel of the first pump (partially within 20), 
the device further comprising a component part (94), wherein the second pump comprises a fluid channel (it has its own channel like the first), which is connected in fluid communication with the fluid channel of the first pump (second 20 communicates with 50), such that fluid can be delivered from the second pump through the valve array (through 122), and wherein the valve seating body (90) protrudes out of the pump housing (90 protrudes out of 20, see FIG 6), and 
wherein a portion of the valve seating body protrudes into the component part (part of 90 is in 94) 
and/or 
the component part is centered on or by the valve seating body (94 is centered on 90, see FIG 6).”  

Regarding claim 3, Salih (FIGs 1-10) discloses “wherein the component part (94) is one of a cover of the first pump, a housing of the second Page 2 of 8Application No. 17/329,848SSM-1044USAmendment dated May 17, 2022In Reply to Office Action of December 17, 2021pump, an intermediate housing (94 in FIG 8 read on “intermediate housing”), or an intermediate plate.”

Regarding claim 4, Salih (FIGs 1-10) discloses “wherein the component part (94) comprises an inner circumferential wall (top inner wall) which surrounds an outer circumference of the valve seating body (bottom outer wall of 90) and is in centered on it (see FIG 8).”  

Regarding claim 4, Salih (FIGs 1-10) discloses “wherein the valve seating body (90) is held on an inner circumference of the fluid channel (in 50, 80) in at least one of a frictional fit, a form-fit (o-ring 104 resilient fit read on both “frictional fit” and “form-fit”), a bonding fit, or a surmountable bonding fit.”  

Regarding claim 9, Salih (FIGs 1-10) discloses “wherein the valve seating body (90) rests against the component part (94) or can assume a position in which the valve seating body rests against the component part (see FIG 8).”  

Regarding claim 10, Salih (FIGs 1-10) discloses “wherein the component part (94) is one of a cover (94 read on “cover” as it covers 84 and part of 90), a second pump or a second housing of a second pump.  

Regarding claim 13, Salih (FIGs 1-10) discloses “wherein the first pump is adapted to deliver fluid to an outlet (74) via a delivery chamber (32) and an outlet channel (interior of 140) which connects the delivery chamber and the outlet (via 72 compare FIGs 1 and 6), wherein the fluid channel and the outlet channel merge (in 140 when 120 is open, claim not see to require two different flows from different directions, just passages being open to each other during the normal flow path), such that fluid can be delivered from the delivery chamber (32) to the outlet via the outlet channel (from 32 to 72) and/or the fluid channel (from 52 to 32 to 72) of the valve array.”

Regarding claim 14, Salih (FIGs 1-10) discloses “wherein a valve (120, FIGs 9-10) which is arranged between the delivery chamber and the outlet (see FIGs 1 and 6) is adapted to allow a fluid flow from the delivery chamber to the outlet (see FIG 6, paragraph 49) and to block it in the opposite direction (via 132, as 120 is a check valve), wherein the fluid channel (path from 80 to 32 in FIG 6) and the outlet channel (interior of 140) merge between the valve and the outlet (the merge effectively happens in 140, downstream of 120 and upstream of 74).”

Regarding claim 15, Salih (FIGs 1-10) discloses “wherein an outlet of the first pump (74) is connected in fluid communication with a fluid consumer (paragraph 74: “discharge flanges (74) that allow for a fluid-tight connection to the discharge lines”), wherein the first pump is preferably arranged on a housing of the fluid consumer or is or can be fastened to a housing of the fluid consumer (understood that the flange at 74 can be fastened to discharge lines that can be fastened to a fluid consumer housing).”
 
Regarding claim 16, Salih (FIGs 1-10) discloses “wherein the closing body (84) is a rotationally symmetrical (disk portion of 84 seen to have rotational symmetry in FIG 7) or spherical closing body.”  

Regarding claim 17, Salih (FIGs 1-10) discloses “wherein the valve seating body (90) is an annular valve seating body (90 seen to be annular in FIG 7).”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salih in view of Collison et al (US 8733733).

Regarding claim 6, Salih is silent regarding “wherein the valve seating body is adapted to be moved relative to the fluid channel.”
	However, Collison (FIG 2) teaches an annular valve seating 160a-b (structurally analogous to Salih) having a feature 146, 124, 142 allowing limited horizontal movement (defined by 168, 140a) relative to the fluid channel.
	Therefore it would have been obvious, at the time of filing, to modify the valve seat of Salih with an added minimal displacement feature such that “wherein the valve seating body is adapted to be moved relative to the fluid channel”, as taught by Collison, to provide a sealing valve seat with the feature of slight play/compensation for better alignment with the valve.

Regarding claim 7, Salih is silent regarding “wherein the valve seating body is adapted to be be shifted from a first holding position, in which it is held on the inner circumference of the fluid channel in a surmountable frictional fit or in a surmountable form-fit, in the second direction to a second holding position in which a movement of the valve seat body in the second direction is blocked.”
	However, Collison (FIG 2) teaches an annular valve seating 160a-b (structurally analogous to Salih) having a feature 146 (interaction with 146 read on “held on the inner circumference of the fluid channel in a surmountable frictional fit”, as there is evidently some amount of friction present between 160b and 146), 124, 142 allowing limited horizontal (read on “second direction”) movement bound/limited by 168 (position against 168 read on “first holding position”), 140a (position against 140a read on “second holding position”) relative to the fluid channel (168, 140a also “block” movement in the horizontal direction past their limit).
	Therefore it would have been obvious, at the time of filing, to modify the valve seat of Salih with an added minimal displacement feature such that “wherein the valve seating body is adapted to be shifted from a first holding position, in which it is held on the inner circumference of the fluid channel in a surmountable frictional fit or in a surmountable form-fit, in the second direction to a second holding position in which a movement of the valve seat body in the second direction is blocked”, as taught by Collison, to provide a sealing valve seat with the feature of slight play/compensation for better alignment with the valve.

Regarding claim 8, Collison (FIG 2) as applied to claim 7 further teaches “wherein in the second holding position (when 160b is against 140a), the valve seating body is held on the inner circumference of the fluid channel in a frictional fit (perpetually abuts 146 circumferentially, during all positions/movements in a “frictional fit”, as there is evidently some amount of friction present between 160b and 146) and/or held on the inner circumference of the fluid channel or on the component part, which is separate from the inner circumferential wall of the fluid channel, and on which the valve seating body is supported in the second direction, in a positive fit.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753